Order dismissing report affirmed. After a finding for the plaintiff upon a demand note for $340, dated December 20, 1940, given him by the defendant, the defendant urged before the Appellate Division and before this court on appeal that the note was void because the agreed interest exceeded the rate allowed by G. L. (Ter. Ed.) e. 140, §§ 96-112. Cuneo v. Bornstein, 269 Mass. 232. That statute does not apply to loans exceeding $300, nor to loans made by a person who does not “directly or indirectly engage in the business of mating loans of three hundred dollars or less.” § 96. Goodowsky v. Rubenstein, 225 Mass. 448. See also Commonwealth v. White, 260 Mass. 300, 302; Commonwealth v. Sovrensky, 269 Mass. 460. Although the money was advanced in two instalments, each of less than $300, the finding was warranted that it constituted a single loan exceeding $300 in amount. And a finding was not required that the plaintiff was engaged in the business referred to in the statute.